NUMBER 13-21-00321-CV

                           COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI – EDINBURG


VETS SECURING AMERICA, INC.,                                           Appellant,

                                        v.

EDWARD SMITH,                                                           Appellee.


              On appeal from the County Court at Law No. 2
                       of Nueces County, Texas.


                        MEMORANDUM OPINION

Before Chief Justice Contreras and Justices Benavides and Longoria
         Memorandum Opinion by Chief Justice Contreras

      This is an interlocutory appeal of the trial court’s September 14, 2021 order

denying a “Motion to Reinstate Stay of Trial Proceedings.” Appellant Vets Securing

America, Inc. has filed a motion to dismiss the appeal under Texas Rule of Appellate

Procedure 42.1(a). The motion states that appellee Edward Smith is unopposed to the
motion and that dismissal would not prevent appellee from seeking relief to which he

would otherwise be entitled.

       This Court, having considered appellant’s unopposed motion, is of the opinion that

the motion to dismiss should be granted. Accordingly, the motion is granted and the

appeal is dismissed. See TEX. R. APP. P. 42.1(a)(1). Costs will be taxed against appellant.

See TEX. R. APP. P. 42.1(d) (“Absent agreement of the parties, the court will tax costs

against the appellant.”). Because the appeal is dismissed at appellant’s request, no

motion for rehearing will be entertained.


                                                              DORI CONTRERAS
                                                              Chief Justice

Delivered and filed the
13th day of January, 2022.




                                            2